DETAILED ACTION
This action is responsive to RCE filed on 01/07/2021. Claims 1 and 12 are independent. Claims 2, 7-8 and 11 are cancelled, and a new claim 15 is added. Claims 1 and 12 are amended. Thus, claims 1, 3-6, 9-10 and 12-15 are pending with claim 10 being withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 for application number 15/999,349 has been entered.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 01/07/2021 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument do not apply to the current art(s) being used.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the claim recites "…according to the formula…” which has not been previously defined. Claim 15 depends on independent claim1 which does not defines/recites “the formula”. Therefore, there is insufficient antecedent basis for this limitation. 

Claim Rejections - 35 U.S.C. 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine; David (US 2015/0006895 A1), hereinafter (Irvine), in view of Li; Junxu (US 9,336,092 B1), hereinafter (Li), and further in view of Hovav Shacham (NPL: Compact Proofs of Retrievability; Online publication 1 September 2012), hereinafter (Hovav_NPL).

Regarding claim 1, Irvine teaches a method for storing data on a storage entity (SE) comprising the steps of (Irvine, Para. [0064 and 0073], discloses a method for storing the protected form of first node data on a distributed network): 
a) dividing a file to be stored into a plurality of chunks by a client (Irvine, Para. [0064 and 0501], discloses to split and/or divide the first node data into a plurality of data chunks, and/or see also Fig. 6 and step 80, illustrates to split file data into a plurality of small chunks); 
b) computing a secret key for each of the chunks of the file, Irvine, Para. [0362, 0373, 0378], discloses to create and/or generate keys for the data chunks);
c) computing for each of the chunks a chunk identifier by the client (Irvine, Para. [0247], discloses to create a chunk ID (CID), and/or see also Para. [0295], discloses that a chunk ID (CID) is created for each chunk); 
d) checking, by the SE, whether one or more of the chunks have already been stored based on the computed chunk identifiers; and e) in a case where one or more of the chunks have not already been stored, performing the following (Irvine, Para. [0075], discloses to determine whether one or more of the data chunks already exist on the distributed network and, storing the one or more data chunks only when the one or more of the data chunks do not already exist on the distributed network, and as further disclosed in Fig. 12 and associated Para. [0272-0278], wherein the process of storing additional data chunks by checking/searching the corresponding created chunk ID (CID)): 
encoding the one or more chunks that have not already been stored (Irvine, Para. [0072] and Fig. 6, at step 90, discloses to encrypt the data chunks); 

storing the encoded chunks Irvine, Para. [0073 and 0075], discloses to store the protected form of first node data such as encrypted data chunks on a distributed data network). 
However Irvine fails to explicitly disclose but Li from the same field of technology teaches wherein the secret key is computed by the client based on an oblivious key generation procedure with a trusted entity (Li, Fig. 2 and Col. 5 (Lines 50-59), discloses that the secure key server 215 includes an encryption key manager 230, and an encryption key database 235. The key database tracks and stores a history of keys or key versions. The encryption key manager is responsible for managing the lifecycle of an encryption key. The encryption key manager may generate new encryption keys, expire keys, delete keys, maintain the keys in the key database, and respond to key requests from clients. Keys may be generated periodically according to a user-configurable security policy, on-demand, or both, and/or see also col. 6; Lines 29-42);
computing chunk tags for the one or more chunks that have not already been stored using the computed secret key (Li, Fig. 4 and associated Col. 10 (Lines 3-22), discloses to obtain or calculate a set of encryption signatures “h1A-h5A” (i.e., chunk tags), as shown in Fig. 7, where each data chunk is associated with a plain data signature (i.e., chunk identifier), and an encryption signature (i.e., chunk tag), the encryption signature (i.e., chunk tag) being based on the requested/received key), 
Storing the encoded chunks and the computed chunk tags (Li, Fig. 4 and associated Col. 10 (Lines 23-30), discloses that the storage server 220 receives and stores the encrypted data chunks, plain data signatures (i.e., chunk identifiers) and encryption signatures (i.e., chunk tags) in storage 270, as shown in Fig. 2).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Irvine’, with a motivation to provide a secure storage that includes a storage 270, which may include a repository 275 to store the encrypted data chunks, a repository 280 to store the computed plain data signatures (i.e., chunk identifiers), and a repository 285 to store the computed encryption signatures (i.e., chunk tags); Li, Col. 6 (Lines 37-47).
However Irvine as modified by Li fails to explicitly disclose but Hovav_NPL from the same field of technology teaches wherein the chunk tags are computed as a linear combination of i) a pseudorandom-function and ii) a product of a random number and a content of the chunk (Hovav_NPL, PDF Page 445 (1.1 Our Schemes), discloses a formula to calculate an authentication value (i.e., chunk tags) for each block i (i.e., content of the chunk) as shown in formula: σi = fk(i) +αmi ∈ Zp. Wherein σi refers to the calculated authentication fk(i) refers to a PRF key k for function f , and in αmi the α refers to a random number and mi  refers to blocks (i.e., content of the chunk)), and wherein the pseudorandom function is a function of the computed secret key and the random number (Hovav_NPL, PDF Page 445 (1.1 Our Schemes), discloses a random α ∈ Zp and PRF key k for function f . These values serve as her secret key such as fk(i)); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hovav_NPL’ into the teachings of ‘Irvine’ as modified by ‘Li’, with a motivation to provide the chunk tags that are computed as a linear combination of i) a pseudorandom-function and ii) a product of a random number and a content of the chunk, and wherein the pseudorandom function is a function of the computed secret key and the random number, as taught by Hovav_NPL, in order to provide both efficient and provably secure data storage to a verifier that is actually storing all of a client’s data; Hovav_NPL, PDF Page 442 (Abstract).

Regarding claim 3, Irvine as modified by Li in view of Hovav_NPL teaches the method according to claim 1, wherein Irvine fails to explicitly disclose but Li further teaches the chunk identifiers are computed based on the content of the chunk and the secret key (Irvine, Col. 6 (Lines 13-28), discloses the computation process of plain data signatures or plain data identifiers (i.e., chunk identifiers) by using a hash function such as, hash functions may include an MD5 (Message-Digest-Algorithm 5) hash, SHA-1 (Secure Hash Algorithm 1) hash, Bernstein hash, Fowler-Noll-Vo hash function, Jenkins hash function, Pearson hashing, Zobrist hash, and/or others, and see ). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Irvine’, with a motivation in which a newly formed chunk can be used to compute a signature to determine if a de-duplicate of the chunk currently exists in the data storage destination or not (e.g., storage server 220); Li, Col. 8 (Lines 16-18).

Regarding claim 5, Irvine as modified by Li in view of Hovav_NPL teaches the method according to claim 1, wherein Irvine further teaches the client generates at least two different secret keys using different secure key generation functions, and wherein one of the secret keys is used for encrypting the file and [one of the other secret keys is used for generation of the chunk tags] (Irvine, Para. [0362, 0373, 0378], discloses to create and/or generate keys for the data chunks and in Para. [0072 and 0086], discloses to use an encryption key to encrypt the file data).
However, Irvine fails to explicitly disclose but Li further teaches wherein one of the other secret keys is used for generation of the chunk tags (Li, Fig. 4 and associated Col. 10 (Lines 3-22), discloses to obtain or calculate a set of encryption signatures “h1A-h5A” (i.e., chunk tags), as shown in Fig. 7, where each data chunk is associated with a plain data signature (i.e., chunk identifier), and an encryption signature (i.e., chunk tag), the encryption signature (i.e., chunk tag) being based on the requested/received key).


Regarding claim 6, Irvine as modified by Li in view of Hovav_NPL teaches the method according to claim 1, wherein Irvine further teaches the corresponding chunks in step e) are encoded using an information dispersal algorithm (Irvine, Para. [0075], discloses the process of storing the protected form of first node data may further include determining whether one or more of the data chunks already exist on the distributed network and, storing the one or more data chunks only when the one or more of the data chunks do not already exist on the distributed network, such as disclosed in Step 7 and Step 8 of Para. [0279-0283] in which the file chunks are dispersed corresponding to the chunk ID to ensure that they can be retrieved at any time and also provides a basis for integrity checking and redundancy. (e.g., which is a process of information dispersal algorithm used for routing pieces of data set to different storage locations)). 

Regarding claim 12, the claim recites substantially similar subject matter as claim 1. Therefore, the response set forth above with respect to the claim 1 is equally applicable to the claim 12 of ‘a non-transitory computer readable medium storing a program causing a computer to execute a method for storing data on a storage entity, ‘SE’’.

Regarding claim 13, Irvine as modified by Li in view of Hovav_NPL teaches the method according to claim 6, where Irvine teaches the information dispersal algorithm is Irvine, Para. [0279-0283], discloses that the file chunks are dispersed corresponding to the chunk ID to ensure that they can be retrieved at any time and also provides a basis for integrity checking and redundancy).  
However Irvine as modified by Li fails to explicitly disclose but Hovav_NPL teaches wherein the information dispersal algorithm is erasure coding (Hovav_NPL, PDF Page 445 (1.1 Our Schemes), discloses a scheme where the user breaks an erasure encoding file into n blocks m1, . . . , mn ∈ Zp for some large prime p. The erasure code should allow decoding in the presence of adversarial erasure, or see also PDF Page 446 (Parameter Selection), Let n be the number of blocks in the file. We assume that n_λ. Suppose we use a rate-ρ erasure code, i.e., one in 
which any ρ-fraction of the blocks suffices for decoding).

Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hovav_NPL’ into the teachings of ‘Irvine’ as modified by ‘Li’, with a motivation where the information dispersal algorithm is erasure coding, as taught by Hovav_NPL, in order to provide a secure POR scheme when combined with a suitable erasure code; Hovav_NPL, PDF Page 449 (Line 4).

Regarding claim 15, Irvine as modified by Li in view of Hovav_NPL teaches the method according to claim 1, wherein Irvine as modified by Li fails to explicitly disclose but Hovav_NPL further teaches each of the computed chunk tags is computed according to the formula: σi = fk(i) +αmi ∈ Zp, wherein α is the random number, mi is the content of the corresponding chunk, σi is the corresponding chunk tag, k is the computed secret key, and f is the pseudo random function (Hovav_NPL, PDF Page 445 (1.1 Our Schemes), discloses a formula to calculate an authentication value (i.e., chunk tags) for each block i (i.e., content of the chunk) as shown in formula: σi = fk(i) +αmi ∈ Zp. Wherein σi refers to the calculated authentication value (i.e., chunk tag), fk(i) refers to a PRF key k for function f , and in αmi the α refers to a random number and mi  refers to blocks (i.e., content of the chunk), and as further disclosed in (1.1 Our Schemes), a random α ∈ Zp and PRF key k for function f . These values serve as her secret key such as fk(i)); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hovav_NPL’ into the teachings of ‘Irvine’ as modified by ‘Li’, with a motivation to provide the chunk tags that are computed according to the formula: σi = fk(i) +αmi ∈ Zp, wherein α is the random number, mi is the content of the corresponding chunk, σi is the corresponding chunk tag, k is the computed secret key, and f is the pseudo random function, as taught by Hovav_NPL, in order to provide both efficient and provably secure data storage to a verifier that is actually storing all of a client’s data; Hovav_NPL, PDF Page 442 (Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Irvine in view of Li and Hovav_NPL, as applied above, and further in view of Subramanian; Jayashree et al. (US 2015/0293817 A1), hereinafter (Subramanian).

 4, Irvine as modified by Li in view of Hovav_NPL teaches the method according to claim 1, wherein Irvine further teaches the file is divided into the plurality of chunks Irvine, Para. [0501-0503], discloses a file chunking process).
However Irvine as modified by Li in view of Hovav_NPL fails to explicitly disclose but Subramanian teaches wherein the file is divided into the plurality of chunks by using Rabin fingerprinting (Subramanian, Para. [0049], discloses the Rabin-Karp fingerprint algorithm).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Subramnian’ into the teachings of ‘Irvine’ as modified by ‘Li’ in view of ‘Hovav_NPL’, with a motivation to provide a Rabin-Karp fingerprint algorithm, in order to split the fixed sized data chunks of each of the created fixed sized data blocks into variable sized data chunks of the data present in the storage device; Subramanian, Para. [0107].

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine in view of Li and Hovav_NPL, as applied above, and further in view of Mercredi, Dwayne et al. (EP 1 775 673 A2), hereinafter (Mercredi).
 
Regarding claim 9, Irvine as modified by Li in view of Hovav_NPL teaches the method according to claim 1, wherein Irvine teaches the secret key is computed locally Irvine, Para. [0362, 0373 and 0378], discloses to generate keys).
 using a local hardware token on the client (Mercredi, Para. [0009-0012], discloses to generate a secret cryptographic key using a token on the client computer, as shown in Fig. 1 and Fig. 2).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mercredil’ into the teachings of ‘Irvine’ as modified by ‘Li’ in view of ‘Hovav_NPL’, with a motivation in which the client computer receives a memory token to generate a secret cryptographic key to control access to the protected areas and information; Mercredi, Para. [0001-0013].
 
Regarding claim 14, Irvine as modified by Li in view of Hovav_NPL and Mercredi teaches the method according to claim 9, wherein Irvine as modified by Li in view of Hovav_NPL fails to explicitly disclose But Mercredi further teaches the local hardware token is provided by the SE (Mercredi, Para. [0009-0012], discloses that the client computer typically reads the manufacturer controlled information (Token) from the memory (i.e., SE), which can be wirelessly connected to the client computer or over a network).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mercredil’ into the teachings of ‘Irvine’ as modified by ‘Li’ in view of ‘Hovav_NPL’, with a motivation in which the client computer receives a memory token to generate a secret .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Sun; Yu-An (US 8694467 B2), this invention relates generally to a data integrity verification method and system based on a root random number to ensure secure distributed data storage on a public cloud.
2.	Medwed; Marcel et al. (US 10567155 B2), this disclosure relates to a methods of securing a cryptographic device against implementation attacks.
3.	Krawczyk; Hugo M. (US 20060179319 A1), the present invention generally relate to signatures that are provably secure to the sending and receiving parties of an information exchange.
4.	Nakamura Takayuki (JP 5517263 B2), relates generally to chink generating device and chunk reading device.
5.	Giampaolo Dominic B (CN 103403712 A), relates to a content based file chunking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8AM – 4PM.


/ALI CHEEMA/
Examiner, Art Unit 2433	

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498